Title: To James Madison from James Leander Cathcart, 8 July 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 8
						Sir,
						Leghorn July 8th. 1803.
					
					I am extremely happy to inform you that the report of the capture of Mr. Smith has proved to be false.  


He arrived safe at Malta, as did the ship Prudent on which he was supposed to have taken passage at Messina.  


All well.
					A respectable merchant at Genoa by last post gave his correspondent here the following intelligence, 


Viz.  By an arrival from Tunis we are inform’d that the Dey of Algeirs having order’d his Cruisers to capture all 


british merchantmen that had not changed their old passports according to stipulation with the british consul by 


order of his government, had actually captured two or three vessels & sent them to Algiers, in consequence 


of which the british Admiral sent a ship of the line & two Frigates in quest of the Algerine Cruisers who fell in 


with eleven sail large & small near the waters of Tunis, that the british without the least ceremony open’d 


their broadsides upon them & having no intention to capture them but merely to chastize their temerity, 


chased them into Tunis bay where they arrived in a most shatter’d condition, & then told their commander to 


inform the Dey that if he did not liberate the british vessels & crews immediately, that in future the ships of 


war belonging to his Brittannic Majesty would have orders to sink indiscriminately every Algerine vessel they 


should fall in with.
					The Admiral’s name is not mentioned but as Nelson arrived in the mediterranean on the 5th. Ulto. it is 


presumed that the Algerines were chastised by his orders.  Whether or not this is the only language that ought 


ever to be held out to those marauders & I hesitate not a moment to assert that if a Nelson had commanded 


our squadron in this sea, for the last fifteen months (small as it is) that at this moment that little inconsiderable 


nest of Pirates Tripoli would lay prostrate at our feet & the other States would at least treat us with more 


respect.
					Should any facts come to my knowledge either to confirm or contradict the above report, I will do 


myself the honor to give you the earliest information.  I have heard nothing of or from our squadron since my last 


& therefore presume it is cruising before Tripoli, probably negotiating.  Permit me the honor to subscribe 


myself with very great respect & esteem Sir Your most Obnt. Servt.
					
						James Lear. Cathcart
					
					
						P. S  Enclosed is Mr. Eatons receipt for some articles the   property of the United States which he is 


accountable for.   I forgot to forward it with my accompts.
						Leghorn July 9th. 1803
						The report of yesterday is the general topic of conversation to day.  Some say that the vessels captured 


by the Algerines were two Polaccas belonging to the Island of Malta & that two Frigates being dispatch’d 


from that Island for the purpose of intercepting them or any other vessels in the same predicament, fell in with a 


Squadron of Tunisian cruisers & attack’d them upon a supposition that they were the Algerines which had 


committed the depredation; lest this should prove such another engagement as that reported to have taken place 


between the Boston & tunisian Cruisers last year I presume we had better not place implicit confidence in it 


until better authenticated, of which you shall be duly inform’d.  I am with respectfull esteem Sir Your Obnt. Servt.
					
					
						James Lear. Cathcart
					
					
						PS.  Mr. Cathcart requests Mr. Madison to excuse the liberty he has frequently taken of forwarding letters under 


cover to the Department of State as he has invariably found it the safest conveyance.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
